Case 6:20-cv-01380-RRS-CBW Document 8 Filed 04/28/21 Page 1 of 2 PageID #: 69




                                        BORNE, WILKES & RABALAIS, L.L.C.
                                                             Attorneys at Law
                                                    200 West Congress Street, Suite 1000
Joy C. Rabalais                                            Post Office Box 4305                                Keith Michael Borne
H. Edward Barousse,               III                 Lafayette, Louisiana 7 0502-430     5                    (19s4 - 2012)
 (Licensed also in Virginia   & Maryland)
                                                         Telephone (337) 232-1604
Cranay D. Murphy                                            Facsimile (337) 232- I 837
                                                                                                               John F. Wilkes,   lll
                                                                                                               (Retired)
Kate Bailey Labue

Katherine M. Loos, Of Counsel
 (Licensed also in Texas)




                                                             April28,202l


Hon. Robert Summerhays
Judge, U. S. District Court
800 Lafayette Street, Suite 4700
Lafayette, LA 70501

              Re                Cedrick Pellerin, et al v. Scott Morgan, et al
                                Civil Action Number: 6:20-CV-01380
                                Judge Summerhays, Mag. Judge Whitehurst

 Dear Judge Summerhays:

         Pursuant to Your Honor's Order [Court Doc. 7] to provide a joint status report on or
 before April 28, 2021, please be advised that the matter involving Louisiana State Police
 Investigation No. 20-0 i 000 t has not yet been presented to a Grand Jury in the I 5th Judicial
 District Court for the Parish of Lafayette. While the parties had believed that the matter would
 have been presented to a Grand Jury by the time of this report, that has not yet occurred. The
 parties are hopeful that the matter will be presented to a Grand Jury in the very near future, and
 from that point, we will be able to advise the Court as to whether formal indictments or no true
 bills have been handed down (which would then determine the continued necessity of a stay).
 Therefore, at this time, the parties request that this matter continue to be stayed.

       This letter has been circulated to plaintiffs' attorneys prior to submission to the Court,
 and Christopher J. Murell affrrms the representations regarding status of this matter.

               With kindest regards, I remain

                                                                                Very truly yours,


                                                                                         C,
                                                                                J        C. RABALAIS
                                                                                (337) 232-1604 Ext.232
                                                                                Rabalai s@bornervi lkes. com
Case 6:20-cv-01380-RRS-CBW Document 8 Filed 04/28/21 Page 2 of 2 PageID #: 70




Hon. Robert Summerhays
April28,202l
Page -2-



JCR:lb
cc:      Mr. Ronald S. Haley, Jr. (Via electronic mail)
         Mr. Christopher J. Murell/Mr. Lewis O. UnglesbyiMr. Lance C. Unglesby (Via electronic
         mai[)
         Mr. Dedrick A. Moore (Via electronic mail)
         Mr. Charles ooChase" L. Trichell (Via electronic mail)
